Batjer, J.,
concurring in the result:
I concur in the result but respectfully disagree with the majority’s reasoning in reaching that result. When this court, without the knowledge that Thomas E. Taney would repudiate his initial appraisal, decided the first Blosser case, Blosser v. Wilcox, 83 Nev. 124, 424 P.2d 886 (1967), it delivered a mandate to the trial court when it said: “The difficulty in the instant matter does not arise because of any uncertainty in the written agreement. Rather, it came about because the appraiser made an original appraisal and later revised it. The seller found the first appraisal acceptable; the buyer preferred the revised version. On remand, the lower court will have to decide which of the two figures should govern the parties, and then fashion appropriate relief within the framework of the pleadings and the evidence. (Emphasis added.)
When Taney disavowed his first appraisal and denominated it as an attempt to effect a compromise between the parties, the special master should have terminated the hearing and entered a finding that the second figure must govern.
There was no need for the special master to further consider the vacillating double talk of Taney, because anything Taney had to say about his method in arriving at either figure was irrelevant after it was established that the first “appraisal” was only an effort at compromise and that there remained only one appraisal. The question of good faith was not properly before *164either the special master or the trial court after it was established that there was only one appraisal and one figure.
Neither the special master, the trial court, nor this court need be concerned with how Taney arrived at the final figure.
For the majority to state that “[Tjaney appraised in accordance with principles acceptable in the appraisal of farms,” and that “Wilcox was doing only what could be expected, that is, insisting that Taney follow proper appraisal practices in appraising the farm as an entity as required by the contract” are recitations of dicta not really pertinent to the opinion.
Furthermore, this court in saying: “The revised figure was lower than the original because the residence and equipment were included as part of the farm package, whereas, the first figure was based on separate appraisals on an ‘auction’ basis. The residence and machinery had considerably less value when considered as part of an operating farm than if they were sold or valued separately,” is adopting by way of dicta as the settled law of this state the vacillating double talk of Taney when it has nothing whatsoever to do with the deciding of the actual outcome of this case.
To substantiate that Taney appraised in accordance with principles acceptable in the appraisal of farms it was necessary to refer to McMichael’s Appraising Manual, 4th Edition, p. 355, which reads as follows: “It may have buildings reasonably worth, on a reproduction basis, $15,000 or $20,000, but they may not add that in value to the completed farm project as a going concern. The appraiser must distinguish carefully the actual worth of improvements, especially when the appraisal is for loaning purposes.” (Emphasis added.) Taney testified: “The first indication I got that it [his first appraisal] was seriously erroneous was when I contacted the Utah Mortgage Company and attempted to get a loan on the Hafen property.” Here we are dealing with a sale not a loan, and the question of whether the same methods of appraisal for agriculture lands may be used for farm loans as well as for sales is not before this court.
Without lending the stamp of approval to the “methods” of Taney, I would simply remand to afford Blosser an opportunity to accept or reject the second appraisal.